                            UN ITED STA TES D ISTRICT COU RT
                            SO UTH ERN DISTRICT OF FLORID A
                             CA SE N O .18-20868-CR-M A RT1N EZ

UN ITED STA TES OF AM ERIC A

        Plaintiff,


W A SHIN GTON CUN D U M IESTUPIN AN ,

        Defendant.


       O R DE R AD O PTIN G M A G ISTR ATE'S R EPO RT A N D RE CO M M EN D ATIO N
                              O N CH AN G E O F PLEA

       TH IS CA U SE cam e before the Courtupon the OrderofReference from the District
Courtto conducta Change ofPlea before a M agistrate Judge.
       T H E M A TTER w as referred to M agistrate Judge Lauren F.Louis,on February 19,2019.

A Reportand RecommendationwasfiledonFebruary21,2019,(ECF No.351,recommending
thatthe D efendant's plea ofguilty be accepted.The Defendantand the G overnm entw ere

affordedtheopportunitytofileobjectionstotheReportandRecommendation,howevernone
w ere filed.The Courthas conducted a de novo review ofthe entire file.A ccordingly,itis

       ORDERED AND ADJUDGED thattheReportandRecommendation (ECFNo.351of
United StatesM agistrateJudgeLauren F.Louis,isherebyAFFIRM ED and ADOPTED in its
entirety.
       TheDefendantisadjudgedguiltytoCountlofthelndictmentwhichchargesthe
Defendantwith conspiracytopossesswith intentto distributefive(5)kilogramsormoreof
cocainewhileonboardavesselsubjecttothejurisdictionoftheUnitedStates,inviolationof
Title46,UnitedStatesCode,Sections70503(a)(1)and70506(b).
       DONE AND ORDERED inChambersatMiami,Florida,this$Q dayofMarch,2019.

                                                        *</
                                                        -



                                               JO S E.M A RTIN EZ
                                               > 1 ED STATES D ISTRICT JUD G E


Copied:M agistrate Otazo-Reyes
M agistrate Judge Louis
A 11CounselOfRecord
